 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO UHURU,                                 No. 2:19-cv-1119 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    LAURA ELDRIDGE, et al.,
15                        Defendants.
16

17          On August 5, 2019, plaintiff filed a motion for extension of time to file an amended

18   complaint, as well as a request that the court reconsider appointing counsel for plaintiff. Good

19   cause appearing, plaintiff’s request for extension of time is granted.

20          The undersigned has reviewed the record and, upon reconsideration, finds that

21   appointment of counsel is inappropriate. Plaintiff’s complaint raised numerous allegations

22   against 19 defendants at different prisons. Given the improper joinder of such claims, the

23   undersigned is unable to determine whether plaintiff can state a cognizable civil rights claim that

24   is properly filed in this district. As stated in the prior order denying counsel, the court must

25   consider plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to

26   articulate his claims pro se in light of the complexity of the legal issues involved. Palmer v.

27   Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to

28   appoint counsel). The undersigned is unable to determine plaintiff’s likelihood of success on the
 1   merits until an operative pleading is on file, and the court has screened the complaint to discern

 2   whether plaintiff stated a cognizable civil rights claim.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1. Plaintiff’s motion for an extension of time (ECF No. 12) is granted;

 5            2. Plaintiff is granted up to and including September 12, 2019, in which to file an

 6   amended complaint;

 7            3. Plaintiff’s request for reconsideration (ECF No. 12) is granted; and

 8            4. Upon reconsideration, plaintiff’s motion for appointment of counsel (ECF No. 12) is

 9   denied without prejudice.

10   Dated: August 13, 2019

11

12
     uhur1119.36
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
